        Based on the parties' stipulation [ECF No. 21] and good cause appearing, IT IS
HEREBY ORDERED that the deadline to respond to the motions to dismiss and expunge the
lis pendens [ECF Nos. 16, 17] is extended to May 3, 2019; the deadline for replies in support
of these motions is extended to May 24, 2019.

                                               _________________________________
                                               U.S. District Judge Jennifer A. Dorsey
                                               Dated: April 19, 2019
